Barrett, J.:
The application for. a resale was properly denied. There was ninfirmity in the sale itself, nor in the judicial proceedings which preceded it. The purchaser, Maslin, undoubtedly obtained a good and valid title, frpna the referee, and he has given a good ánd valid title to his grantee.
The practical question, therefore, is whether Mr. Maslin paid the referee for. the property in accordance with his agreement. At the sale- he bid $50,000, and it is conceded that of this sum he has paid but $1,000 in cash. For the balance he says in his affidavit that he gave the referee “ sufficient bonds of the said ThomsomHouston Electric Company of New York to meet the requirements of said terms of .sale.” What,, then, were these requirements.? We find that they called for the payment of $1,000 in cash at the time of bidding. They also called for the payment in cash of such further portion of the purchase price as the court might direct in order to meet the expenses of the suit. But no such direction seems to have been necessaiy and none such was here made. The balance of the purchase money:“not required to be paid in cashso read the terms of sale — was either to be paid in cash or by the surrender of outstanding bonds secured by the mortgage under foreclosure. In case of the payment of such balance by the surrender of these bonds, it was further provided that the latter should be received by the referee “ at such price and value as shall be equivalent to the amount that the holder thereof would be entitled to receive thereon in Case the entire price was paid in cash.” In closing the saje, the referee *477and purchaser acted upon the assumption that no part of the $49,000 — the balance of the purchase money then remaining unpaid — was required to be paid in cash, and consequently the referee accepted bonds for the entire balance. It must be conceded that these bonds were taken at a price.equivalent to the amount that-Mr. Maslin would have been entitled to receive hadhe paid the.$49,000 in cash. Such were the requirements of the terms of sale, and Mr. Maslin says that he surrendered to the referee sufficient of these bonds to meet these requirements. The assumption upon which the sale was thus closed was, however, inaccurate, as the holders of the unpaid coupons in question — the appellants — were clearly entitled to payment in cash. Under the terms of the mortgage, it was expressly provided that, upon a sale thereunder, the accrued interest “ shall first be paid in the order of the maturity of the coupons representing the same.” The coupons held by the appellants represent this accrued interest, and, consequently, the purchaser could not escape the payment of a sufficient sum to satisfy them. The right of these coupon holders to priority in payment has since been judicially determined by the referee to whom the subject was' referred, and his decision has not been excepted to or appealed from. It is, therefore, conclusive upon the parties now before the court, for the purchaser was also a party to this reference. It is quite clear, therefore, that the referee originally erred in accepting bonds for the whole balance of the purchase money,, namely, for the entire $49,000. The terms of sale only authorized the surrender of bonds for such part of the purchase money as was not required to be paid in cash. That is, for which cash was not needed. In other words, for that part of the purchase money left for pro rata distribution among the bondholders after the payment of the “ accrued interest ” represented by the coupons in question. There could have been no mistake or misunderstanding on this head. The purchaser knew, or should have known, precisely how he stood ; and he must have acted deliberately in closing the sale as he did. He cannot justly complain if he is now required to do what he was then bound to do. In truth, he took his chances, and surrendered bonds for that part of the purchase money which he knew would be required of him in cash in case the applicants should be successful upon the subsequent hearing which was provided for. A brief reference to the facts will render this *478quite clear. The sale took place on the 23d' of November, 1894. The day before (the twenty-second) the appellants procured and served an order to show cause why the judgment should- not be vacated and the report sent back to the referee to take evidence with regard to these coupons. Mr. Maslin represented a reorganization committee of the bondholders, and he says -that the service of these motion papers was the first notice he or the committee had of the existence of . these outstanding coupons. The important fact-, however,. is that he then had notice of their existence and of the' appellants’ claim. With that notice he bid $50,000 at the sale the next day. To quote his own words: “ The arrangements being all completed, and there being no stay, the referee went on with the sale, and deponent purchased, as heretofore set forth.” Upon the twenty-seventh of the same month (November), and before Mr. Maslin took his deed, the appellants’ motion came on to be heard. All parties, including the purchaser, were represented. Affidavits were read upon behalf of Mr. Maslin as well as upon behalf of the plaintiff in the foreclosure suit. Thereupon, an order was made dismissing the motion to set aside the judgment,.but directing the referee, before making distribution of the proceeds of the sale, to take proof and report whether these coupons were valid and entitled to priority, and whether they were entitled to share at all, and if so, in what proportion, in the proceeds of the sale. And it was further directed that the decree, so far as it applied to the distribution of the proceeds of sale and the confirmation of the report might thereafter be amended- nunc pro tunc.
It appears that this order, notwithstanding its form, was really made upon consent of all parties, including the purchaser. Thus, upon -the 27th of November, 1894, and prior to the closing of the sale, Mr. Maslin substantially agreed that the rights of the coupon holders, whatever they really were, should be embodied in the judgment as of its original date. Necessarily he proceeded thereafter to complete his purchase precisely as though those rights had already been so embodied in the judgment. If those rights turned out to be none other than the rights of the bondholders generally, as represented by the committee, well and good. He would then be safe;, under the terms of sale, in turning in bonds alone. If, however, those rights turned out to be the right to priority of pay*479ment of these coupons in cash, then he knew that that adjudication would relate back under the order to which he was a party, and become part of the original decree of foreclosure; and, consequently, that cash, to the extent of those coupons, would “be required ” of him.
He tells us that the reorganization agreement made no provision for these coupons and that the committee had and has no funds to meet the claim made thereunder. But he knew that just as well when he took his deed as he does now. He bid $50,000 for the property with notice of the appellants’ claim. If he made the bid under misapprehension, he should have asked to be relieved from his purchase. He was not compelled to take the deed. He did so voluntarily. He did so after full and adequate provision had been made, with his knowledge and consent, for the protection of these coupon holders. Du© effect must now be given to the order granting this protection. The purchaser should now. do what he would have had to do upon the closing of the sale if the rights of the coupon holders had originally been embodied in the decree of foreclosure. That is, he should pay in cash the full amount of these coupons. This is in precise accord with the principle laid down in the well-considered case of Moran v. Hager man (64 Fed. Rep. 499) where a similar order to that now asked was made some six years after the sale, and where similar procedure was fully sanctioned.
There are several minor points which should be briefly noticed: First, as to the confirmation of the report of sale. That confirmation was not upon notice to these coupon holders. They only learned of the terms of sale after the order of confirmation had been made; in fact, while the hearing under the order of November 27, 1894, with regard to the validity of these coupons, was pending. At that time they could have done nothing to alter the existing status. All they could then do was to proceed with the reference, and await its result. But, as we have seen, the appellants do not really quarrel with the sale. What they insist upon is, that the terms of sale, as such judgment shall be amended mono pro inonc, shall be complied with.
Second, as to the alleged estoppel. It seems that,, under the. reorganization agreement, the property has been transferred to a *480new company, and the securities of this new company have been distributed among the bondholders. The claim is now made that, by accepting the securities of this new company, the coupon holders have put it out of their power to enforce the preferential lien in question. This claim cannot he sustained. . The rights of the “accrued interest” coupon holders and of the same persons as general bondholders were distinct and independent. They were entitled to preferential payment so far as the coupons in question were concerned, and they were also, entitled to their fair share of the securities of the new company Under the reorganization agreement. The whole trouble seems to have resulted from the fact that these coupons were overlooked in the scheme, of reorganization. But, as we¡have. already seen, the time to rectify this omission was when the appellants’ claim was made. The committee could then have sought a modification of the reorganization agreement with respect to these coupons, and, if that failed, they could have abandoned the scheme. Unfortunately, they insisted upon completing the transaction without protecting themselves with regard' to the new obligation which was then sprung upon them. It is quite clear that those who were pressing for payment of the old coupons in cash waived none of their rights in that regard by the acceptance of what they were also entitled to under the reorganization agreement. There is nothing inconsistent between their position as independent coupon .'holders and their position as bondholders under the reorganizátion agreement. These observations, however, apply only to the appellants Hayward and Durkee. As to . the other appellant, Coleman, no such question can arise, as he was hot a. bondholder nor a party to the reorganization agreement.
Third, the claim of laches. This is entirely, without merit.
There was, in truth, no laches. The appellants acted promptly in making their claim , before the sale. They, in fact, secured that, claim by the order of November 27, 1894, which, as already observed, was made before Hi’. Haslin took .title. It. was quite immaterial thereafter whether or not the reference proceeded diligently. The only effect of subsequent delay was that which pertains in any ordinary litigation, namely, .delay in ascertaining whether or not the purchaser .should pay cash for these coupons, owhether they should be thrown out and his payment in bonds sus*481tained. This delay had no relation to the closing of the sale or to the acceptance of bonds. Mor did it cause any change in the existing status. Mr. Maslin took his deed, and subsequently gave his deed, with full knowledge of the situation and with a clear understanding that, if the. referee decided against him — for he was a party to the reference and to the contest there, as well as to the order which directed the reference — he would have to pay these coupons in cash. Having taken the risk, he must abide the consequences of the coupon holders’ success.
It follows that the order appealed from should be reversed, with ten dollars costs and disbursements of the appeal, and the appellants’ application granted, with ten dollars costs and the expenses of the reference,, so far as to require the purchaser, George W. Maslin, to pay to the referee, for the use of the appellants, the amounts found due to them respectively, with interest, as prayed for.
Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ., concurred.
Order reversed, with ten. dollars costs and disbursements, and application granted as stated in opinion, with ten dollars costs and expenses of' reference.